Citation Nr: 1143905	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as bipolar disorder with psychosis and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder. 

In November 2010, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011, a Joint Motion for an Order Vacating the Board Decision (Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the November 2010 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The basis of the Joint Motion for Remand was that the November 2010 Board decision did not discuss how VA complied with the duty to assist the Veteran in light of the fact a VA examination was not conducted, and a private physician, Dr. M, who evaluated the Veteran, opined the Veteran's acquired mental disorder was causally connected to his active service.  

Dr. M's December 2003 initial interview of the Veteran reflects the Veteran reported three psychiatric hospitalizations then 10 years earlier at Brevard Mental Health, Melbourne, FL.  The claims file contains a Release Form (VA Form 21-4142) from the Veteran, dated in April 2001, which lists the Brevard facility as having treatment records related to the Veteran.  The Board notes the RO attempt to obtain records from Brevard Mental Health in January 2002 was addressed to a Brevard Health in Titusville, FL.  There is no record of a reply to the RO request or evidence the January 2002 RO letter was returned by postal authorities as undeliverable.  The Board finds that another attempt to obtain these records is indicated.

In December 2003, a statement was received from Dr. Jose M. Marrero, a private psychiatrist, who indicated that he had evaluated the Veteran and found that "there is a direct relationship between clinical depression and the condition most likely than not originated when the patient served in the military."  Dr. Marrero did not offer a rationale for his opinion, nor did he indicate that the claims folder was reviewed.  Treatment records from this physician dated the day before the letter included an entry noting that the Veteran's symptoms were "not clearly related to armed [services] experience."  

The Board finds that the Veteran's allegations of an in-service incurrence of an acquired psychiatric disorder that persisted since then are not consistent with the evidence of record.  There is no mention of a psychiatric disorder on the Veteran's separation examination.  There is also no evidence of post-service clinical treatment for psychiatric symptoms for almost 15 years after his discharge from service.  The Veteran filed a claim for service connection for a back disorder in July 1981, and did not mention any psychiatric symptoms.  The Veteran denied psychiatric symptoms in a medical evaluation dated in October 1999.  The Board does not find it likely that events in service resulted in chronic mental health pathology that persisted after service, but went unnoticed on the separation examination, with no recorded treatment for almost 15 years, and was not mentioned in 1981 when the Veteran was aware of the compensation program and actively seeking benefits for other disability.  It seems unlikely that he would deny a "psychiatric history" or any past "nervous condition" in 1999 if he had been suffering from significant psychiatric symptoms for more than 20 years.  The Veteran's lay evidence as to in-service incurrence and continuity of symptoms lacks credibility and lacks probative value.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims(s) on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After the above is complete, the AMC/RO shall obtain the appropriate release from the Veteran and inquire of Brevard Mental Health, Melbourne, Florida, as to whether it has mental health treatment records related to the Veteran for the period of the mid-1980s to 1993.  Any records obtained should be associated with the claims folder.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of any psychiatric disability.  The Veteran's VA claims folder and a copy of this Remand must be made available to the examiner for review in connection with the examination.

For any psychiatric disability found, the examiner should indicate whether it is at least as likely as not (50 percent or more) related to active duty.  The examiner should consider the overall record, including the service treatment records and treatment records of Dr. M.  As discussed herein, the Veteran's claims of psychiatric problems that began in service and persisted since then are not credible.   

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then review the Veteran's claim de novo in light of any additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


